13-1352
     G.W. v. Rye City School District

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of February, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                ROSEMARY S. POOLER,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       G.W., Individually and as Parent of
13       B.W., a Minor Under the Age of 18
14       Years, B.W., D.W., Individually and
15       as Parent of B.W., a Minor Under the
16       Age of 18 Years,
17                Plaintiffs-Appellants,
18
19                    -v.-                                               13-1352
20
21       RYE CITY SCHOOL DISTRICT,
22                Defendant-Appellee.
23       - - - - - - - - - - - - - - - - - - - -X
24
25       FOR APPELLANTS:                       PETER D. HOFFMAN (Jamie Mattice,
26                                             on the brief), Law Office of
27                                             Peter D. Hoffman, P.C., Katonah,
28                                             New York.

                                                  1
 1   FOR APPELLEE:              RALPH DEMARCO, Keane & Beane,
 2                              P.C., White Plains, New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Ramos, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        G.W. and D.W., on behalf of themselves and their son,
12   B.W., appeal from the judgment of the United States District
13   Court for the Southern District of New York (Ramos, J.),
14   granting summary judgment in favor of defendant-appellee Rye
15   City School District. The appellants seek tuition
16   reimbursement under the Individuals with Disabilities
17   Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. They also
18   seek sanctions imposed on the school district for spoliation
19   of evidence. We assume the parties’ familiarity with the
20   underlying facts, the procedural history, and the issues
21   presented for review.
22
23        We review de novo a district court’s award of summary
24   judgment in an IDEA case. A.C. ex rel. M.C. v. Bd. of
25   Educ., 553 F.3d 165, 171 (2d Cir. 2009). In doing so, we
26   recognize that “the role of the federal courts in reviewing
27   state educational decisions under the IDEA is
28   ‘circumscribed.’” Gagliardo v. Arlington Cent. Sch. Dist.,
29   489 F.3d 105, 112 (2d Cir. 2007) (quoting Muller v. Comm. on
30   Special Educ., 145 F.3d 95, 101 (2d Cir. 1998)). “A
31   reviewing court must engage in an independent review of the
32   administrative record and make a determination based on a
33   preponderance of the evidence. But such review is by no
34   means an invitation to the courts to substitute their own
35   notions of sound educational policy for those of the school
36   authorities which they review.” M.H. v. N.Y.C. Dep’t of
37   Educ., 685 F.3d 217, 240 (2d Cir. 2012) (internal quotation
38   marks and citations omitted).
39
40        A parent challenging an Individualized Education
41   Program (“IEP”) is entitled to reimbursement of private
42   school tuition if: 1) the services offered by the district
43   were inadequate to provide an appropriate public education;
44   2) the services selected by the parents were appropriate to
45   the child’s needs; and 3) equitable considerations support
46   the claim. See Sch. Comm. of Town of Burlington, Mass. v.
47   Dep’t of Educ. of Mass., 471 U.S. 359, 368-74 (1985);

                                  2
 1   Walczak v. Fl. Union Free Sch. Dist., 142 F.3d 119, 129 (2d
 2   Cir. 1998).
 3
 4        In regard to spoliation, sanctions may be imposed if:
 5   1) “the party having control over the evidence had an
 6   obligation to preserve it at the time it was destroyed;” 2)
 7   “the records were destroyed with a culpable state of mind;”
 8   and 3) “the destroyed evidence was relevant to the party’s
 9   claim or defense such that a reasonable trier of fact could
10   find that it would support that claim or defense.” Zubulake
11   v. UBS Warburg LLC, 229 F.R.D. 433, 430 (S.D.N.Y. 2004)
12   (citing Byrnie v. Town of Cromwell, 243 F.3d 93, 107-12 (2d
13   Cir. 2001)).
14
15        We have conducted an independent and de novo review of
16   the record. For substantially the reasons stated by the
17   district court in its thorough opinion of March 29, 2013, we
18   conclude that 1) the proposed IEPs for the 2008-09 and 2009-
19   10 school years were adequate to afford B.W. an appropriate
20   public education, and 2) the school district did not engage
21   in spoliation of evidence.1
22
23        For the foregoing reasons, and finding no merit in the
24   appellants’ other arguments, we hereby AFFIRM the judgment
25   of the district court.
26
27                              FOR THE COURT:
28                              CATHERINE O’HAGAN WOLFE, CLERK
29




         1
           Because we conclude that there is no evidence in the
     record to support the parents’ spoliation claim, we need
     not, and do not, decide whether spoliation claims are
     cognizable in the context of IDEA appeals.
                                  3